591 N.W.2d 375 (1998)
232 Mich. App. 623
Gernnie McCLEESE, as Personal Representative of the Estate of Steven McCleese, deceased, Plaintiff-Appellee,
v.
Charles TODD, Defendant/Third-Party Plaintiff-Appellee, and
Warden Joseph Abramjtys, Deputy Wardenberghuis, Earlene Gaitheright, Kenneth McGinnis, Dan Bolden, and Thomas Stahl, Defendants,
v.
Michigan Department of Corrections, Third-Party Defendant-Appellant.
Docket No. 196169.
Court of Appeals of Michigan.
Submitted June 9, 1998, at Grand Rapids.
Decided November 20, 1998, at 9:30 a.m.
Released for Publication February 10, 1999.
*376 Mark and Shapiro, P.C. by Douglas B. Shapiro, Ypsilanti, for Gernie McCleese.
Williams, Hughes, Corwin & Sininger, LLP by Theodore N. Williams, Jr., Muskegon, for Charles Todd.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Allan J. Soros, Assistant Attorney General, for the Department of Corrections.
Before WHITE, P.J., and HOOD and GAGE, JJ.
PER CURIAM.
Third-party defendant Michigan Department of Corrections (DOC) appeals as of right from the orders granting the motion of third-party plaintiff Charles Todd to file a third-party complaint, and subsequent orders[1] entered pertaining to the third-party complaint. We reverse the court's order granting third-party plaintiff's motion to file a third-party complaint and vacate the subsequent related orders.

I
Plaintiff's decedent, an inmate at the Brooks Correctional Facility, drowned while assigned to a work crew supervised by Todd. Plaintiff filed a suit for damages against the DOC in the Court of Claims, McCleese v. Dep't of Corrections (No. 94-15319 CM). Plaintiff also filed a suit for damages against Todd and other individual DOC employees in the Muskegon Circuit Court, McCleese v. Todd (No. 94-31415 NO).
Todd sought representation and indemnification from the DOC, relying on the collective bargaining agreement between the Michigan Corrections Officers Association and the DOC. The DOC denied his request. Todd retained a private attorney and, on May 23, 1994, filed a motion in the circuit court seeking to add the DOC as a third-party defendant. The third-party complaint sought indemnification, attorney fees, and costs.
On May 24, 1994, the Court of Claims sua sponte issued an order joining the Court of Claims case and the circuit court case pursuant to M.C.L. § 600.6421; MSA 27A.6421. The DOC responded to Todd's motion to add it as a third-party defendant, asserting that *377 the circuit court lacked subject-matter jurisdiction because the Court of Claims has exclusive jurisdiction of third-party claims against the state. The circuit court issued an opinion and order granting Todd's motion on June 20, 1994.
In its motion for rehearing and reconsideration, the DOC again argued that the circuit court lacked subject-matter jurisdiction. On July 12, 1994, the circuit court entered an order allowing Todd to add the DOC as a third-party defendant in the circuit court case. The court denied the DOC's motion for reconsideration.
On July 26, 1994, the DOC filed a motion for summary disposition under MCR 2.116(C)(4), asserting that Todd had failed to exhaust administrative remedies. Subsequently, in March 1995, a "stipulation and order dismissing lawsuits against defendant Berghuis and defendant Michigan Department of Corrections" was entered. The order stated that it "does not provide for dismissal of DOC as third party defendant in the cross-claim filed by Todd."
In May 1995, the court denied the DOC's motion for summary disposition. In January 1996, Todd filed a motion for summary disposition pursuant to MCR 2.116(C)(9) and (10). In March 1996, an order of judgment was entered against Todd in the amount of $250,000, Todd and plaintiff each having accepted the mediation evaluation entered relative to the other.
On April 1, 1996, the circuit court entered an order granting Todd's motion for summary disposition under MCR 2.116(C)(10), ordering the DOC to pay Todd's reasonable attorney fees in defending the action by plaintiff, and ruling that Todd had been wrongfully denied legal representation and indemnification by the DOC, in violation of the collective bargaining agreement. The DOC's motion for reconsideration was denied.

II
The DOC first argues that the circuit court lacked subject-matter jurisdiction to permit and decide Todd's third-party complaint. We agree.

A
Lack of subject-matter jurisdiction may be raised at any time. Winters v. Dalton, 207 Mich.App. 76, 79, 523 N.W.2d 636 (1994). Whether subject-matter jurisdiction exists is a question of law for the court, which we review de novo. MCR 2.116(C)(4); Dep't of Natural Resources v. Holloway Constr. Co., 191 Mich.App. 704, 705, 478 N.W.2d 677 (1991). Jurisdiction does not inhere in a court; jurisdiction is conferred on a court by the power that creates it. Detroit v. Rabaut, 389 Mich. 329, 331, 206 N.W.2d 625 (1973). When a court is without jurisdiction of the subject matter, any action with respect to such a cause, other than to dismiss it, is absolutely void. Williams v. Shin, 111 Mich.App. 84, 90, 314 N.W.2d 529 (1981).
The Court of Claims has exclusive jurisdiction over claims made against the state of Michigan, including third-party claims against the state. Id. at 86-87, 314 N.W.2d 529; MCL 600.6419; MSA 27A.6419. The exclusive jurisdiction of the Court of Claims extends to "all claims and demands, liquidated and unliquidated, ex contractu and ex delicto, against the state and any of its departments, commissions, boards, institutions, arms, or agencies." Lowery v. Dep't of Corrections, 146 Mich.App. 342, 347, 380 N.W.2d 99 (1985); MCL 600.6419(1)(a); MSA 27A.6419(1)(a). A complaint seeking only money damages against the state must be filed in the Court of Claims, as must a complaint seeking both money damages and equitable relief against the state. Silverman v. Univ. of Michigan Bd. of Regents, 445 Mich. 209, 217, 516 N.W.2d 54 (1994).
Court of Claims cases may be joined for trial with cases arising out of the same transaction or series of transactions that are pending in any of the various circuit courts of the state. MCL 600.6421; MSA 27A.6421. Once joined, "[a] case in the court of claims shall be tried and determined by the judge even though the trial court action with which it may be joined is tried to a jury under the supervision of the same trial judge." Id. The purpose of the joinder statute is to permit joinder of actions arising out *378 of the same transaction in order to ensure their speedy and efficient resolution. Longworth v. Dep't of State Hwys, 110 Mich.App. 771, 776, 315 N.W.2d 135 (1981). However, the fact that actions initially filed in the Court of Claims can be heard by a circuit judge sitting as the Court of Claims does not mean that the circuit judge may exercise original subject-matter jurisdiction over third-party claims filed against the state in the circuit court. Williams, supra at 89-90, 314 N.W.2d 529.

B
The order of joinder did not create jurisdiction in the circuit court to adjudicate Todd's separate third-party complaint against the DOC. Todd has cited no authority, nor have we found any, to support a contrary finding. Todd's third-party complaint did not arise from, and was not filed in, the Court of Claims case, which, following the order of joinder, the circuit judge was authorized to hear sitting as the Court of Claims. Rather, Todd's third-party complaint arose from, and was filed in, the circuit court case against him in his individual capacity, in which the circuit judge was not sitting as the Court of Claims.
The circuit court's opinion granting Todd's motion to file a third-party complaint against the DOC stated in pertinent part:
The Court continues to hold that the instant action is governed by the rules in Longworth v. Highway Dep't [supra at 775-775, 315 N.W.2d 135]. The Court held at page 775 that the joinder provision of M.C.L. § 600.6421, M.S.A. § 27A.6421 provides for what is in effect a "consolidation" of the two actions. MCR 2.505(3) provides that in consolidated actions the Court may "enter orders concerning the proceedings to avoid unnecessary cost or delay." Indeed, at page 776, 315 N.W.2d 135 the Longworth court noted that the purposes of M.C.L. § 600.6421, M.S.A. § 27A.6421 "is to permit joinder of actions arising out of the same transaction in order to ensure their speedy and efficient resolution." If the Court accepted defendants' reasoning, it would have added to the cost and delay, and would have hindered a speedy and efficient resolution, to have required Todd to go back to the Court of Claims to file his action for indemnification, and then have the Court of Claims order the action joined with the circuit court action. In the absence of any case law directly on point, the Court continues to hold that the purposes of the aforementioned statute and court rule, and the holdings of Longworth, ibid, support a rule that after a court of claims action has been consolidated with a circuit court action, the State of Michigan may be named as a party defendant or third-party defendant in the circuit court action in the court which at the time is simultaneously exercising concurrent jurisdiction as both a circuit court and court of claims.
In Longworth, the plaintiffs brought suit in the Court of Claims against the Department of State Highways and Transportation and brought a separate suit in the circuit court against three construction companies. The Court of Claims case was joined with the circuit court case on the plaintiffs' motion. On the morning of trial, the plaintiffs reached a settlement with the three construction companies. The department filed a motion to remove the case to the Court of Claims, which was denied. The case against the department was tried, and damages were awarded to the plaintiffs. On appeal, this Court rejected the department's argument that the trial court lacked jurisdiction after the circuit court case was dismissed:
The purpose of [MCL 600.6421; MSA 27A.6421] is to permit joinder of actions arising out of the same transaction in order to ensure their speedy and efficient resolution.... While no case speaks precisely to this point, we are convinced that the purpose of the joinder provision would be ill-served by requiring a removal under these circumstances, since such a removal would result both in delay and in inefficient use of judicial resources. Accordingly, we find that the trial court correctly denied defendant's motion for removal. [Longworth, supra at 776-777, 315 N.W.2d 135.]
Longworth holds only that a Court of Claims action properly joined with a circuit court action under the statute need not be *379 removed to the Court of Claims when the circuit court action is resolved before trial. Stated differently, the circuit judge, properly sitting as the Court of Claims with subject-matter jurisdiction over the Court of Claims action, was not divested of the jurisdiction to sit as the Court of Claims when the circuit court case with which the Court of Claims case was joined was dismissed. Longworth does not address the subject-matter jurisdiction issue presented in the instant case: the effect of an order of the Court of Claims joining a Court of Claims case and a circuit court case on the circuit court's subject-matter jurisdiction over a proposed third-party complaint in the circuit court case seeking money damages from the state. Further, although one of the aims of M.C.L. § 600.6421; MSA 27A.6421 is to ensure the speedy and efficient resolution of cases arising out of the same transaction, a circuit court cannot assume subject-matter jurisdiction in order to promote efficiency where there is otherwise no jurisdiction. The circuit judge's authority to sit as a Court of Claims judge extended only to the Court of Claims case and, consequently, only to claims asserted against the state in the Court of Claims case. The circuit court had no subject-matter jurisdiction over a claim against the state brought in the circuit court case, and the circuit court could not assume that jurisdiction on its own. See Williams, supra. The claim for indemnification should have been brought in the Court of Claims.
The circuit court having lacked subject-matter jurisdiction, any action with respect to Todd's third-party complaint against the DOC, other than to dismiss it, was void. Fox v. Bd. of Regents of the Univ. of Michigan, 375 Mich. 238, 242, 134 N.W.2d 146 (1965). For that reason, we reverse the circuit court's order granting Todd's motion to file his third-party complaint and vacate the subsequent orders pertaining to the third-party complaint. Because the circuit court was without jurisdiction to render its decisions concerning the merits of the claims raised in the third-party complaint, we need not address on the merits the issues raised on appeal concerning the propriety of those decisions.
Reversed.
NOTES
[1]  The DOC's claim of appeal states that it appeals from seven orders of the circuit court.